DETAILED ACTION

Claims 33-52 are presented for examination. Claims 1-32 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://ww
w.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 33 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of US patent No.9, 185,123.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 33 and 43 are anticipated by 1 and 13 of US patent No.9, 185,123, as shown in the table below contains every element of claims 33 and 43.

Instant Application
US patent No.9,185,123

access point, an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a 
wireless device identifier;  obtaining, by the application, a location of the 
wireless device;  generating, by the application, an authentication result 
based on at least the location of the wireless device, a time that the location 
of the wireless device was obtained, and the application ID from the wireless 
device;  and allowing access to the application requiring secure access based upon the authentication result.

43.  A system comprising: a processor;  and a non-transitory computer readable 
medium comprising code, executable by the processor, for implementing a method 

an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a wireless device 
identifier;  obtaining, by the application, a location of the wireless device;  
generating, by the application, an authentication result based on at least the 
location of the wireless device, a time that the location of the wireless 
device was obtained, and the application ID from the wireless device;  and 
allowing access to the application requiring secure access based upon the 
authentication result.

    13. At least one non-transitory computer-readable medium having computer-executable instructions that, when executed by at least one processing device, enable the at least one processing device to performing a method of authenticating an entity based on a wireless device associated with the entity and configured to generate a wireless signal, the method comprising the steps of: detecting the wireless device entering into proximity of an electronic device configured to provide the entity, upon authentication of the entity, access to use of an application requiring secure access; obtaining from the wireless signal a unique identifier associated with the wireless device; obtaining authentication information based on the unique identifier; generating an authentication result authenticating the entity based on .


Claims 33 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1and 6  of US patent No.9,838,872.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 33 and 43 are anticipated by 1 and 6 of US patent No.9,838,872, as shown in the table below contains every element of claims 33 and 43.
Instant Application
US patent No. 9,838,872
33.  A method comprising: obtaining, by an application associated with a mobile 

wireless device identifier;  obtaining, by the application, a location of the 
wireless device;  generating, by the application, an authentication result 
based on at least the location of the wireless device, a time that the location 
of the wireless device was obtained, and the application ID from the wireless 
device;  and allowing access to the application requiring secure access based upon the authentication result.

43.  A system comprising: a processor;  and a non-transitory computer readable 
medium comprising code, executable by the processor, for implementing a method 
comprising obtaining, by an application associated with a mobile access point, 

identifier;  obtaining, by the application, a location of the wireless device;  
generating, by the application, an authentication result based on at least the 
location of the wireless device, a time that the location of the wireless 
device was obtained, and the application ID from the wireless device;  and 
allowing access to the application requiring secure access based upon the 
authentication result.

  6. An apparatus comprising: a processor; and a computer readable medium, the computer readable medium comprising code, executable by the processor, to implement a method comprising: obtaining data regarding an application access event from a data network, the application access event being an attempt to access an application by an entity, and wherein the application access event is automatically invoked when a wireless device of the entity is proximate to a mobile access point associated with the application; obtaining a unique identifier representing the entity; obtaining a location of the application access event from the mobile access point; obtaining a location of the wireless device; generating an authentication result based on at least the location of the .



Claims 33 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of US patent No.10,455,419.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because 33 and 43 are anticipated by 1 and 11 of US patent No. 10,455,419, as shown in the table below contains every element of claims 33 and 43.
Instant Application
US patent No. 10,455,419
33.  A method comprising: obtaining, by an application associated with a mobile 
access point, an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a 

wireless device;  generating, by the application, an authentication result 
based on at least the location of the wireless device, a time that the location 
of the wireless device was obtained, and the application ID from the wireless 
device;  and allowing access to the application requiring secure access based upon the authentication result.

43.  A system comprising: a processor;  and a non-transitory computer readable 
medium comprising code, executable by the processor, for implementing a method 
comprising obtaining, by an application associated with a mobile access point, 
an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a wireless device 

generating, by the application, an authentication result based on at least the 
location of the wireless device, a time that the location of the wireless 
device was obtained, and the application ID from the wireless device;  and 
allowing access to the application requiring secure access based upon the 
authentication result.

11. A system comprising: a processor; and a non-transitory computer readable medium comprising code, executable by the processor, for implementing a method comprising obtaining, by an authentication application associated with a mobile access point in response to an attempt to access an application requiring secure access, an authentication key .



Claims 33-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 20 of US patent No.8,839,394.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 33 and 43 are anticipated by 1 and 20 of US patent No. 8,839,394, as shown in the table below contains every element of claims 33 and 43.
Instant Application
US patent No. 8,839,394
33.  A method comprising: obtaining, by an application associated with a mobile 
access point, an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a 
wireless device identifier;  obtaining, by the application, a location of the 
wireless device;  generating, by the application, an authentication result 
based on at least the location of the wireless device, a time that the location 
of the wireless device was obtained, and the application ID from the wireless 
device;  and allowing access to the application requiring secure access based upon the authentication result.


medium comprising code, executable by the processor, for implementing a method 
comprising obtaining, by an application associated with a mobile access point, 
an application ID associated with an application requiring secure access from a wireless device, the application ID being associated with a wireless device 
identifier;  obtaining, by the application, a location of the wireless device;  
generating, by the application, an authentication result based on at least the 
location of the wireless device, a time that the location of the wireless 
device was obtained, and the application ID from the wireless device;  and 
allowing access to the application requiring secure access based upon the 
authentication result.

20. A non-transitory computer-readable medium including instructions that, when executed by a processing device, enable the processing device to perform a method of authenticating a user of an application requiring secure access to the application using a mobile access point and a wireless device associated with the user, the method comprising the steps of: providing an invocation element activated by a single user action on a user interface of the wireless device; receiving an indication at the authentication system that the invocation element has been activated; obtaining a location of the wireless device; determining whether the user of the wireless device is an authorized user based on a previously registered association between a wireless 


 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (US Patent Application No. 20050105734 ) (Hereinafter Buer) in view of Shaffer et al. (US Patent No. 8160614) (Hereinafter Shaffer) in further view of Karaoguz et al. (US Patent Application No. 20050239445 ) (Hereinafter Karaoguz)  .

As per claim 33, Buer discloses A method comprising: 
obtaining, by an application associated with a mobile access point, an application ID associated with an application requiring secure access from a wireless device (para 32,  uniquely identifies wireless devices and token may include one or more credentials such as application ID) the application ID being associated with a wireless device identifier (para 32,  uniquely identifies wireless devices and token may include one or more credentials such as application ID); 
obtaining, by the application, a location of the wireless device (para 32, proximity related to location ), generating, by the application, an authentication result based on at least the location of the wireless device, a time that the location of the wireless device was obtained, and the application ID from the wireless device (para 64, 76, challenge resulting  after the appropriate authentication of the token that includes proximity, when[related to the time] a wireless token assigned to a user is proximate to the computing device.) ;  and
 allowing access to the application requiring secure access based 

 Buer does not explicitly disclose the location comprising geographic coordinates of the wireless device. However, Shaffer discloses the location comprising geographic coordinates of the wireless device (col 3, lines 21-23, coordinate location of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buer and Karaoguz. The motivation would have been to build the network that provide location based endpoint security solutions (both hardware and software based).  Buer in view of Karaoguz does not explicitly disclose a time that the location of the wireless device was obtained, and the application ID from the wireless device (para 54, location and time of the call).
; 

As per claim 34, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the mobile access point and the wireless device communicate using a short range communication mechanism comprising a Bluetooth protocol (para 86, Bluetooth). 
 
As per claim 35, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses further comprising: obtaining, from the wireless device, a wireless device ID from the wireless device (para 32,  uniquely identifies wireless devices and token may include one or more credentials such as device  ID). 

As per claim 36, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the mobile access point is a personal computer (para 32, fig 1). 
 
As per claim 37, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the application requiring secure access is on the mobile access point (114, fig 1, para 37, authentication component). 
 
As per claim 38, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the mobile access point authenticates the wireless device and wherein the application requiring secure access is in the mobile access point (fig 6, para 90). 
 
As per claim 39, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the application, which is separate from the mobile access point, authenticates the wireless device  (fig 1, 5, para 40). 
 
As per claim 40, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the application requiring secure access is a social networking application (fig 1, para 40, service provider). 

As per claim 41, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein the application is on an external platform accessible via the Internet, and is separate from the mobile access point (fig 6, para 76). 
 
As per claim 42, the claim is rejected for the same reasons as claim 33 including motivation, as above. In addition, Buer discloses wherein communications between the wireless device and the mobile access point are encrypted (fig 5, para authentication information is encrypted). 
 
As per claims 43-52, claims  are rejected for the same reasons as claims 33-42, above. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 33 and 43 have been considered but are moot because the new ground of rejection.

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493